Exhibit 10.1


AMENDMENT No. 1
 to the
BURLINGTON COAT FACTORY HOLDINGS, INC.
2006 MANAGEMENT INCENTIVE PLAN




This Amendment No. 1 (“Amendment”) to the Burlington Coat Factory Holdings, Inc.
2006 Management Incentive Plan (the “Plan”) is made as of the 2nd day of
December 2008.


WHEREAS, the Plan was adopted by the Board of Directors of Burlington Coat
Factory Holdings, Inc., a Delaware corporation (the “Corporation”) as of April
13, 2006; and


WHEREAS, the Board desires to amend the Plan to increase the number of shares of
capital stock available for Awards to be granted under the Plan;


NOW, THEREFORE, the Plan is amended as follows:


1.  
All defined terms used in this Amendment shall have the meanings ascribed to
them under the Plan.

2.  
The first sentence of Section 4(a) of the Plan is hereby deleted and replaced by
the following:
          “A maximum of 5,567,598 shares of Class A Common and 618,622 shares of
Class L Common may be delivered in satisfaction of Awards under the Plan.
3.     All other terms and conditions of the Plan are hereby confirmed and
ratified.

 
      


